Title: To Thomas Jefferson from the Virginia Delegates in Congress, [ca. 10] December 1780
From: Virginia Delegates
To: Jefferson, Thomas


Philadelphia, [ca. 10] Dec. 1780. Enclosing a resolution of Congress of 6 Dec. relating to the Convention troops and also “a copy of a letter from G. Anderson found among the dead letters in the post office and communicated to Congress by the Postmaster. If there should be occasion for the original of the latter it shall be transmitted on the first intimation.” Imprisonment of Henry Laurens in the Tower is reported in an Irish newspaper. A letter from Jonathan Williams at Nantes, 17 Oct., “confirms an account received several days ago, of the Ariel commanded by P. Jones Esqr. and containing cloathing &c. for the Army being dismasted and obliged to return into port.” Williams also reports that Portugal “has at length yielded to the solicitations of the Neutral Powers and to the remonstrances of France and Spain” by excluding English vessels of war from the privileges they formerly enjoyed in Portuguese ports. “We have received Payment of the Bill drawn by Mr. Benjn. Harrison.”
